Exhibit 10(93)

EXECUTION COPY
SUPPORT AGREEMENT
     AGREEMENT (this “Agreement”), dated as of July 10, 2008 between AMERICAN
INTERNATIONAL GROUP, INC., a Delaware corporation (“AIG”), and AMERICAN GENERAL
FINANCE CORPORATION, an Indiana corporation (“AGFC”).
W I T N E S S E T H:
     WHEREAS, AIG owns as of the date hereof indirectly all of the issued and
outstanding common stock of AGFC; and
     WHEREAS, AGFC desires to enter into the AGFC 364-Day Credit Agreement (as
defined below) which provides for borrowings by AGFC from time to time as
provided therein; and
     WHEREAS, in connection therewith, AIG desires to take certain actions to
maintain the financial condition of AGFC as hereinafter set forth; and
     WHEREAS, the corporate interests of AIG will be furthered by its entering
into this Agreement;
     NOW THEREFORE, AGFC and AIG hereby agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the meanings specified below:
          “Adjusted Debt” shall mean, at any time, the sum of short term debt
and long term debt of AGFC and its subsidiaries as shown on AGFC’s consolidated
balance sheet, less the sum of (x) the amount of unrestricted cash and cash
equivalents as shown on AGFC’s consolidated balance sheet in excess of
$250,000,000 and (y) (but only to the extent included in such debt) the amount
of hybrid debt then outstanding that is afforded equity credit as disclosed in
AGFC’s most recently filed Annual Report on Form 10-K or Quarterly Report on
Form 10-Q.
          “Adjusted Tangible Leverage Ratio” shall mean, at any time, the ratio
of (i) Adjusted Debt to (ii) Adjusted Tangible Net Worth.
          “Adjusted Tangible Net Worth” shall mean, at any time, Consolidated
Net Worth, less the sum of the total amount of goodwill, and other intangible
assets, all determined in accordance with GAAP, plus (without duplication) the
amount of hybrid debt then outstanding that is afforded equity credit as
disclosed in AGFC’s most recently filed Annual Report on Form 10-K or Quarterly
Report on Form 10-Q.
          “AGFC 364-Day Credit Agreement” shall mean the 364-Day Credit
Agreement, dated as of July 10, 2008, by and between AGFC and American General
Finance, Inc., as borrowers, and Citibank, N.A., as administrative agent, and
the lenders party thereto, as amended
Support Agreement



--------------------------------------------------------------------------------



 



-2-

and in effect from time to time.
          “Consolidated Net Worth” shall mean, at any time, AGFC’s total
shareholders’ equity minus the amount of accumulated other comprehensive income
or loss as shown on AGFC’s consolidated balance sheet.
          “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States, applied on a consistent basis.
     2. Support Undertakings.
     A. AIG will cause AGFC at all times to maintain Consolidated Net Worth of
at least $2,200,000,000.
     B. AIG will cause AGFC at the end of each fiscal quarter to maintain the
Adjusted Tangible Leverage Ratio of less than or equal to 8.00 to 1.00; provided
that if the Adjusted Tangible Leverage Ratio at the end of any fiscal quarter
shall be greater than 8.00 to 1.00, AIG shall be in compliance with its
undertaking with respect to such fiscal quarter under this paragraph 2.B if, not
later than (a) in the case of the first three fiscal quarters of each fiscal
year of AGFC, the earlier of (i) the filing by AGFC with the Securities and
Exchange Commission (“SEC”) of a Quarterly Report on Form 10-Q for such fiscal
quarter and (ii) 45 days after the end of such fiscal quarter or (b) in the case
of each fiscal year of AGFC, the earlier of (i) the filing by AGFC with the SEC
of an Annual Report on Form 10-K for such fiscal year and (ii) 90 days after the
end of such fiscal year, AIG will cause a capital contribution to be made to
AGFC or otherwise cause AGFC to take actions such that if such capital
contribution had been made or such actions had been taken as of the last day of
such fiscal quarter or fiscal year, as applicable, together with any other
capital contributions or actions, if any, made or taken subsequent to the end of
such fiscal quarter or fiscal year, as applicable, such Adjusted Tangible
Leverage Ratio would have been less than or equal to 8.00 to 1.00.
     3. No Guarantee. This Agreement is not, and nothing herein contained and
nothing herein contained and nothing done pursuant hereto by AIG shall be deemed
to constitute, a direct or indirect guarantee by AIG of the payment of any
indebtedness or other obligation or liability, of any kind or character
whatsoever, of AGFC or its subsidiaries, if any.
     4. Representations and Warranties. AIG represents and warrants that: AIG
has duly authorized, executed and delivered this Agreement; neither the
execution and delivery hereof nor the consummation of the transactions
contemplated hereby nor the compliance with the terms hereof (i) does or will
contravene (1) AIG’s restated certificate of incorporation or by-laws or (2) any
other law or regulation then applicable to or binding on AIG, (ii) does or will
contravene or result in any breach or constitute any default under any agreement
or instrument to which AIG is a party or by which it or any of its properties
may be bound, or (iii) does or will require the consent or approval of any
person or entity which has not previously been obtained, in the case of each of
(i), (ii) and (iii) above, in a manner that would materially impair AIG’s
ability to perform its obligations under this Agreement; and this Agreement
constitutes the legally valid and binding obligation of AIG, enforceable against
AIG (and its successors and assigns) in accordance with the terms of this
Agreement, subject to applicable bankruptcy, insolvency,
Support Agreement



--------------------------------------------------------------------------------



 



-3-

moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity.
     5. Waiver. AIG hereby waives any failure or delay on the part of AGFC in
asserting or enforceing any of its rights or in making any claims or demands
under this Agreement.
     6. Modification, Amendment and Termination. This Agreement may only be
modified or amended so as to reduce AIG’s obligations hereunder with the consent
of the Majority Banks (as defined in the AGFC 364-Day Credit Agreement), and
this Agreement shall terminate automatically upon: (i) the earlier of (x) the
Commitment Termination Date (as defined in the AGFC 364-Day Credit Agreement) or
(y) the termination of the Commitments (as defined in the AGFC 364-Day Credit
Agreement) thereunder; and (ii) any of the following: (x) payment in full of the
loans, if any, outstanding and all other amounts owing under the AGFC 364-Day
Credit Agreement, (y) AIG providing an irrevocable and unconditional written
guarantee of such payment in favor of the lenders party to the AGFC 364-Day
Credit Agreement or (z) consent in writing of the Majority Banks to such
termination.
     7. Successors. The agreements herein set forth shall be mutually binding
upon, and inure to the mutual benefit of, AIG and AGFC and their respective
successors.
     8. Third Party Beneficiaries. AIG and AGFC hereby acknowledge that the
agreements herein are intended to benefit the Banks (as defined in the AGFC
364-Day Credit Agreement).
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.
Support Agreement



--------------------------------------------------------------------------------



 



-4-

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day and year first above written.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/ Robert A. Gender         Name:   Robert A. Gender       
Title:   Vice President and Treasurer        AMERICAN GENERAL FINANCE
CORPORATION
      By:   /s/ Donald R. Breivogel ,Jr.         Name:   Donald R. Breivogel,
Jr.        Title:   Senior Vice President and
Chief Financial Officer     

Support Agreement

